36 F.3d 1107
NOTICE: Federal Circuit Local Rule 47.6(b) states that opinions and orders which are designated as not citable as precedent shall not be employed or cited as precedent.  This does not preclude assertion of issues of claim preclusion, issue preclusion, judicial estoppel, law of the case or the like based on a decision of the Court rendered in a nonprecedential opinion or order.Belen ARELLANO, Claimant-Appellant,v.Jesse BROWN, Secretary of Veterans Affairs, Respondent-Appellee.
No. 94-7048.
United States Court of Appeals, Federal Circuit.
June 3, 1994.

Before NEWMAN, Circuit Judge, COWEN, Senior Circuit Judge, and MAYER, Circuit Judge.
ON MOTION
ORDER
MAYER, Circuit Judge.


1
The Secretary of Veterans Affairs moves to dismiss Belen Arellano's appeal for lack of jurisdiction.  Arellano has not filed a response.


2
On September 15, 1993, the Court of Veterans Appeals entered judgment summarily affirming the Board of Veterans Appeals' decision that denied Arellano's claim of service connection for her veteran husband's death from residuals of malaria.  Arellano filed a notice of appeal on February 4, 1994, 142 days after entry of judgment.  To be timely, Arellano's appeal was due within 60 days.  38 U.S.C. Secs. 7291, 7292.  Failure to timely file a notice of appeal extinguishes the right to appeal.   Sofarelli Associates, Inc. v. United States, 716 F.2d 1395, 1396-97 (Fed.Cir.1983).


3
Accordingly,

IT IS ORDERED THAT:

4
(1) The Secretary's motion to dismiss is granted.


5
(2) Each side shall bear its own costs.